ADAMS, District Judge.
The first of the above entitled actions was brought by William F. Barber, the managing owner of the steamtug Stamford, to recover from the steamtug Three Brothers, the damages *480caused to his tug by a collision in the East River, abreast of Newtown Creek, on the 6th day of December, 1902. The second action was brought by John D. Dailey, the owner of the Three Brothers, to recover the damages he suffered in the collision.
The Stamford was proceeding down the river on a trip from White-stone and alleges that she observed the red light of the Three Brothers on her own port bow and sounded a signal of one whistle to which the Three Brothers replied with a signal of two whistles and the latter swung to port, whereupon the Stamford blew a second signal of one whistle, which was followed by alarm whistles and the stopping of the Stamford but the Three Brothers came on and struck the former about amidships on the port side.
The Three Brothers was bound up the river, destined for 130th Street, Harlem, and alleges that she was navigated in the middle of the stream; that when abreast of 20th Street she slowed down to permit a steamer bound up stream to pass ahead and then proceeded on her voyage; that shortly thereafter, a green light, which was being set, suddenly loomed up a little off the starboard bow of the Three Brothers, which immediately blew a signal of two whistles and starboarded; that she received a reply of one whistle and the red light of the Stamford came into view; that the Three Brothers immediately blew an alarm signal and stopped and reversed her engines but the Stamford ran into her carrying away her stem and doing other damage.
The collision happened in about the center of the river opposite Newtown Creek by the stem of the Three Brothers striking the port side of the Stamford. The tide was ebb.
The testimony, as well as the pleadings, is in direct conflict, and apparently there is no way of reconciling the accounts of the collision and one side or the other must be adopted.
The account given by the Stamford seems to be the more credible. The Three Brothers insisted that the lights of the Stamford were being put up at the time of, or just before, the collision but it satisfactorily appears that they were duly set when the tug was near Whitestone and were brightly burning thereafter and continued to do so up and subsequent to the collision. It appears that the Stamford was bound down the river, and the Three Brothers up the river. The latter was nearer the Eong Island shore than the Stamford and the vessels would naturally show each other their red lights. Such being the situation, it was proper that they should exchange a signal of one whistle and pass port to port. The Stamford gave the correct signal and endeavored to conform thereto, until it was observed by her that the Three Brothers was endeavoring to cross her bow from port to starboard, giving a signal of two blasts to indicate her intention in such respect. The latter says that at first she was heading up the river but towards the Eong Island shore. Under these circumstances she could not have been showing the Stamford her green light, as she urges, but must have been showing her red. This accords with the Stamford’s contention and is inconsistent with the Three Brothers’.
The only thing that tends to implicate the Stamford in the matter is her admission that the bearing of the vessels to each other continued about the same, indicating that instead of passing some distance apart, *481as they should, they were drawing together with danger of collision. This rendered it necessary for the Stamford to take some precautionary measures but about the time it would have become actually incumbent upon her to do so, it appeared to her that the Three Brothers was trying to cross her bow and she then stopped and backed. Her navigation can not be said to be free from criticism but I do not find that she was guilty of any fault which contributed to the collision, which can be fully accounted for by the Three Brothers’ improper attempt to cross the Stamford’s bow in order to pass on the starboard side.
Decree for the libellant Barber, with an order of reference. The libel of Dailey is dismissed.